
	
		III
		112th CONGRESS
		2d Session
		H. CON. RES. 146
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 21, 2012
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives and a conditional recess or adjournment of the
		  Senate.
	
	
		That when the House adjourns on the
			 legislative day of Friday, December 21, 2012, on a motion offered pursuant to
			 this concurrent resolution by its Majority Leader or his designee, it stand
			 adjourned until 2 p.m. on Thursday, December 27, 2012, or until the time of any
			 reassembly pursuant to section 2 of this concurrent resolution, whichever
			 occurs first; and that when the Senate recesses or adjourns on the legislative
			 day of Friday, December 21, 2012, or Saturday, December 22, 2012, on a motion
			 offered pursuant to this concurrent resolution by its Majority Leader or his
			 designee, it stand recessed or adjourned until noon on Thursday, December 27,
			 2012, or such other time on that day as may be specified in the motion to
			 recess or adjourn, or until the time of any reassembly pursuant to section 2 of
			 this concurrent resolution, whichever occurs first.
		2.The Speaker of the House and the Majority
			 Leader of the Senate, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the House and the Minority Leader of
			 the Senate, shall notify the Members of the House and the Senate, respectively,
			 to reassemble at such place and time as they may designate if, in their
			 opinion, the public interest shall warrant it.
		
	
		
			Passed the House of
			 Representatives December 21, 2012.
			Karen L. Haas,
			Clerk
		
	
